Citation Nr: 1230544	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  07-04 340	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II (DM).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which continued a 20 percent disability rating for DM.  


FINDING OF FACT

In a March 2011 statement, the Veteran indicated his desire to withdraw his appeal seeking an increased disability rating for DM.  In a July 2012 Informal Hearing Presentation (IHP), the Veteran's representative asked that the Board adhere to the Veteran's request for a withdrawal of his increased rating claim.  The Board received such requests prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issues of an increased disability rating for DM have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In March 2011, the Veteran submitted a statement that noted his desire to withdraw his appeal for an increased disability rating in excess of 20 percent for DM.  Shortly thereafter, the Veteran's representative submitted a May 2011 IHP  implying that the Veteran wished to continue his claim on appeal.  In July 2011, the Board requested clarification of the status of the appeal.  In a July 2012 IHP, the Veteran's representative noted that there was some delay in associating the Veteran's statement withdrawing his appeal with the claims file, and therefore, he was not aware of the Veteran's intentions to withdraw his appeal when he drafted the May 2011 IHP.  The representative further stated that the Veteran's express request to withdraw his appeal should be adhered to by the Board.  These statements have been accepted as the Veteran's withdrawal of the Substantive Appeal as to the issue of entitlement to an increased disability rating for DM.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The appellant has withdrawn the appeal of the issue of entitlement to an increased disability rating for DM and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an increased disability rating for DM, and it is dismissed.


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II is dismissed.



		
                                                       J. A. MARKEY 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


